Citation Nr: 1104743	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an effective date prior to May 5, 2005 for the 
award of service connection for a back disability.

2.	Entitlement to an effective date prior to January 26, 2005 for 
the award of an increased evaluation for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at an October 2010 
video hearing.  This transcript has been associated with the 
claims file.

Additional evidence was received by the Board in November 2010 
and the Veteran waived RO jurisdiction over this evidence.  

The issues of entitlement to an increased evaluation for a back 
and bilateral knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for a back disability in 
October 1975.  The Veteran did not appeal the decision and it 
became final.

2.	The Veteran filed a claim of service connection claim for a 
back disability in May 2005.  He was granted service 
connection by way of an October 2005 rating decision effective 
May 5, 2005.  

3.	The Veteran filed a claim of service connection for a 
bilateral knee disability in July 1975.  He was granted 
service connection by way of an October 1975 rating decision.  
The Veteran did not appeal this decision and it became final.

4.	The Veteran filed a claim for an increased evaluation for his 
bilateral knee disability in October 1979.  Although he was 
notified that he needed to submit additional evidence within 
one year or his claim would not be evaluated, he submitted no 
additional evidence.

5.	In January 2005 the Veteran filed a claim for an increased 
evaluation of his bilateral knee disability.  In an October 
2005 rating decision he was awarded a 10 percent evaluation, 
effective January 26, 2005.  


CONCLUSIONS OF LAW

1.	Entitlement to an effective date prior to May 5, 2005, for the 
grant of service connection for a back disability is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).

2.	Entitlement to an effective date prior to January 26, 2005 for 
the grant of an increased evaluation for a bilateral knee 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran of the 
information necessary to substantiate his claim and of his and 
VA's respective obligations for obtaining specified types of 
evidence 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also advise the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Further, because the application of the law to 
the undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  

In any event, the Board observes the Veteran's claim has been 
thoroughly developed.  In this regard, all service and VA 
treatment records identified by the Veteran pertaining to the 
timeframe in question have been associated with the claims file, 
and have been considered by prior RO decisions.  A formal finding 
of unavailability issued by the RO in November 2009 indicated 
that there were no treatment records for the Veteran at the 
Jessie Brown VA Medical Center from 1970-1980.  The Veteran has 
not identified any additional evidence that should be obtained 
prior to a Board decision.  Furthermore, the Veteran was afforded 
a VA examination in April 2005 for both his back disability and 
bilateral knee disability claims.  Therefore, because no 
reasonable possibility exists that would aid in substantiating 
the instant claim, any deficiencies of VCAA notice or assistance 
are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran alleges that his back disability and increased 
bilateral knee disability should be effective April 26, 1975.  
The Board has reviewed the evidence of record and concludes that 
the Veteran is not entitled to an earlier effective date for 
either claim in this case.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 
2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 
(1993).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, date of receipt of the claim.  The Board must look at 
all communications that can be interpreted as a claim for an 
increased rating, as well as the evidence of record, and 
determine the earliest date as of which, within one year prior to 
the claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); Harper v. Brown, 
10 Vet. App. 125 (1997).

As noted above, with regard to the Veteran's back disability, the 
RO made a determination in October 1975 and denied the claim of 
service connection.  The Veteran did not appeal this decision and 
it became final.  38 C.F.R. § 20.1103.  The Veteran filed his 
claim for a back disability again in May 2005 and the RO granted 
service connection in an October 2005 rating decision.  The 
Veteran's back disability was rated as 10 percent disabling 
effective May 2005.  In a May 2006 Notice of Disagreement the 
Veteran indicated he should be service connected for his back 
disability effective April 1975.  

The facts reflect that the Veteran's claim of service connection 
for a back disability was denied in October 1975.  The Veteran 
did not appeal this rating decision.  Thus, the rating decision 
became final and as such, new and material evidence was required 
to reopen any future claim for service connection.  The Veteran's 
claim of service connection for a bilateral knee disability was 
granted in this same rating decision, evaluated as zero percent 
disabling.  As the Veteran did not appeal this decision, it 
became final as well.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  In 
this case, the date the Veteran sought to reopen his claim of 
service connection for a back disability was May 5, 2005.  A 
thorough review of the Veteran's claims file does not reveal any 
attempts by the Veteran to reopen the issues of service 
connection for a back disability prior to May 5, 2005.  

As such, there would be no pending, unadjudicated claims for a 
back disability prior to the May 5, 2005 claim filed by the 
Veteran.  Furthermore, the Veteran did not attempt to appeal his 
claim of a bilateral knee disability prior to January 26, 2005.  
While it is possible that the Veteran could overcome the finality 
of a decision by alleging clear and unmistakable error (CUE), the 
Veteran has not as of this date challenged earlier decisions on 
the basis of CUE.  See Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. §§ 5109A, 7111 
(West 2002); 38 C.F.R. §§ 3.105, 20.1403.  Therefore, an 
effective date earlier than May 5, 2005 for the award of service 
connection for a back disability is not warranted.  

The Veteran was granted service connection for his bilateral knee 
disability in October 1975.  He submitted a claim for an 
increased evaluation in October 1979, but did not follow up with 
additional evidence within 1 year and the claim was never 
adjudicated.  See October 1979 notice to Veteran (which stated 
that if no evidence was received within one year of the date of 
the notice letter, no benefits would be payable on the basis of 
that claim).  The Veteran submitted the bilateral knee disability 
claim again in January 2005 and an October 2005 RO decision 
granted an evaluation of 10 percent for each knee effective 
January 2005.  In a May 2006 Notice of Disagreement the Veteran 
indicated his bilateral knee disability should have been rated at 
a higher level from April 1975 forward.  

After reviewing the evidence of record, the Board has found no 
communication from the Veteran submitted between October 1979, 
the date of the last final denial of a claim for an increased 
rating for his knee disabilities, and the current claim, received 
on January 26, 2005.  In addition, there is no evidence in the 
file from the one year period prior to the date of the January 
26, 2005 claim that would reflect that an increased evaluation 
for the bilateral knee disability was factually ascertainable.  
As a consequence, an effective date earlier than January 26, 
2005, the date of receipt of the claim, for the award of the 10 
percent disability evaluation for the bilateral knee disability 
is not justified.  


ORDER

Entitlement to an effective date prior to May 5, 2005 for the 
award of service 
connection for a back disability is denied.

Entitlement to an effective date prior to January 26, 2005 for 
the award of an 
increased evaluation for a bilateral knee disability is denied.


REMAND

In an October 2005 rating decision the RO granted service 
connection for a back disability and evaluated it as 10 percent 
disabling, effective May 5, 2005.  The RO also increased the 
Veteran's bilateral knee disability to 10 percent disabling, 
effective January 26, 2005.  In May 2006 the Veteran submitted a 
statement that he was writing to appeal the RO's decision on his 
service-connected disabilities.  The Board interprets the 
Veteran's statement as a notice of disagreement with the 
increased evaluation claims.  See 38 C.F.R. § 20.305.  

The RO has not issued a statement of the case (SOC) to the 
Veteran which addresses his NOD with respect to the increased 
evaluation claims.  To the contrary, the April 2007 SOC only 
addresses the claims of earlier effective dates.  The United 
States Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now necessary 
with regard to these issues.  38 C.F.R. § 19.26.  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

	Issue a statement of the case for: 1) 
Entitlement to an evaluation in excess of 
10 percent for a back disability, and 2) 
Entitlement to an evaluation in excess of 
10 percent for a bilateral knee 
disability.  All appropriate appellate 
procedures should be followed.  The 
Veteran should be advised that he must 
complete his appeal of these issues by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  If, and only if, the Veteran 
submits a timely substantive appeal, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


